Citation Nr: 0018963	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  93-18 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for discoid lupus 
erythematosus.


REPRESENTATION

Appellant represented by:	Charles E. Binder, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from March 1946 to January 
1948 and from April 1951 to July 1952.  This appeal to the 
Board of Veterans' Appeals (Board) arose from a rating 
decision in July 1991 by the Department of Veterans Affairs 
(VA) regional office (RO) in New York, New York.

By a decision of November 10, 1997, the Board denied the 
veteran's claim for service connection for discoid lupus 
erythematosus.  The veteran appealed the Board's decision of 
November 10, 1997, to the United States Court of Appeals for 
Veterans Claims (Court), which reversed the Board's decision 
on the ground that the denial of the veteran's claim was 
clearly erroneous and remanded the matter to the Board for an 
award of service connection.  


FINDING OF FACT

The Court determined that the veteran's discoid lupus 
erythematosus had its onset while he was on active duty.


CONCLUSION OF LAW

Discoid lupus erythematosus was incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 USCA §§ 1110, 1131 (West 1991).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 CFR 
§  3.303(d) (1999).

In a memorandum decision, the Court found that the 
preponderance of the evidence in this case, including 
multiple opinions by private physicians, established that the 
veteran developed discoid lupus erythematosus during active 
service.  That finding is the law of this case, and, 
consequently, entitlement to service connection for discoid 
lupus erythematosus is established.


ORDER

The judgment of the Court is implemented, and service 
connection for discoid lupus erythematosus is granted.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

